Citation Nr: 0826928	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  04-29 930	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1971 to April 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on August 3, 
2007, which vacated that part of a March 2007 Board decision 
denying service connection for an acquired psychiatric 
disorder and remanded the case for additional development.  
The issue initially arose from a September 2003 rating 
decision by the Providence, Rhode Island, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The Board notes that in correspondence dated in April 2008 
the veteran, in essence, indicated he planned to submit 
additional evidence in support of his claim within the next 
60 days.  As no such evidence has been received, the case is 
considered to have been adequately developed for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record does not demonstrate an acquired 
psychiatric disorder was incurred in or aggravated by 
service; no psychosis was manifest to a compensable degree 
within one year of active service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred as a result 
of active service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in May 2003 and January 2008.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist in completing his claim and 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board also notes that 38 C.F.R. § 3.159 was 
recently revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the January 2008 correspondence.  The 
notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  Further 
attempts to obtain additional evidence would be futile.  The 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

Service Connection Claim
Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including psychoses, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Factual Background

Service medical records include the veteran's July 1971 
entrance examination report and a March 1973 separation 
examination report.  These records do not contain any 
complaint, treatment, or diagnosis related to an acquired 
psychiatric disability.  The records include reference to 
heroin use and drug abuse and in August 1972, the veteran 
admitted to regular use of heroin.  He was evaluated for 
heroin rehabilitation and detoxification.  The examiner 
stated that during the interview it became evident that the 
veteran's "addiction" was secondary to his desire to be 
transferred from his unit because he felt he and others were 
being treated unfairly.  There was no evidence of a thought 
disorder or emotional distress and the veteran was not seen 
as a danger to himself or others.  The separation physical 
examination revealed a normal clinical psychiatric 
evaluation.

Approximately two months following his April 1973 discharge 
from service, the veteran was hospitalized at the Woonsocket 
Hospital in June 1973 for unusual behavior.  He reported that 
he had begun using heroin in service and that he had been 
arrested while stationed in Germany.  The diagnosis was 
psychotic reaction.  He was hospitalized at a VA facility 
from June to September 1973.  On admission, it was noted that 
he had been wandering around town aimlessly.  Although he 
claimed he was not on drugs, VA staff reported many needle 
marks in both arms.  The diagnoses included drug dependence, 
anxiety and depressive neurosis, and possible latent 
schizophrenia.  A November 1973 report noted that the 
June 1973 hospitalization was the result of a severe 
psychotic episode triggered by an overdose of 
tetrahydrocannabinol (THC).  It was noted that after he was 
hospitalized and medications were stopped, the veteran 
quickly returned to a non-psychotic normal personality.  The 
diagnoses were toxic chemopsychosis and drug dependency and 
abuse.  

In a November 1973 rating decision service connection was 
established for schizophrenic reaction, paranoid, on a 
presumptive service connection basis.  A 100 percent rating 
was assigned effective from June 11, 1973.  

A February 1974 VA special progress note summarized the 
veteran's treatment since June 1973.  The examiner noted that 
at no time during VA hospitalization was the veteran felt to 
be psychotic and that it was a clear-cut case of drug 
chemopsychosis.  It was also noted, in essence, that a 
diagnosis of schizophrenia was not appropriate based upon the 
available evidence and that it was not uncommon for persons 
to have a psychotic episode following ingestion of a large 
amount of pure THC.  A period of VA hospitalization in April 
and May 1974 included treatment for anxiety neurosis, 
explosive-type personality disorder, and drug abuse.  It was 
noted that the veteran had been on a methadone program and 
that he had been in jail just prior to admission.  The 
diagnoses included anxiety neurosis, explosive personality, 
drug abuse by history, and allergy to Thorazine, by history.  
A July 1974 hospital report noted paranoid type schizophrenia 
was not found upon that admission.  The diagnoses also 
included anxiety depressive neurosis and explosive, paranoid, 
and anti-social personality disorders.  An October 1974 
addendum to the July 1974 hospital report noted that although 
paranoid type schizophrenia was not seen on that admission 
the disorder was in partial remission and may recur.

In a September 1974 rating decision the evaluation for 
service-connected schizophrenia was reduced from 100 percent 
to a noncompensable rating.  It was also noted that 
development was pending for the possible severance of service 
connection.

A December 1974 statement from the chief of staff of the 
Brockton VA medical center noted the veteran's claim was 
reviewed and that there was no evidence of schizophrenia, 
either active or latent.  

An April 1975 statement from the veteran's private 
psychiatrist noted he had been receiving treatment for a 
nervous disorder since March 1975.  No opinion as to a 
psychosis was provided, nor was a definitive diagnosis given.

In an April 1975 rating decision service connection for 
schizophrenia was severed.  A subsequent Board decision 
denied the veteran's claim for entitlement to restoration of 
service connection for a psychosis.

VA hospital records dated in May and June 1975 indicate 
treatment for anxiety neurosis.  A September 1975 special 
psychiatric evaluation noted a mental status examination 
revealed no major psychiatric symptoms and no evidence of an 
associative thought disorder.  The most appropriate diagnoses 
were found to be personality disorder, with features of 
immature, anti-social, and inadequate types, and chronic low 
grade secondary anxiety symptoms.  It was noted that the 
veteran had experienced mild anxiety symptoms predominantly 
related to life difficulties created by his maladaptive life 
style, but that there was no evidence of psychosis at that 
time.  Hospital records dated in October 1975 included a 
diagnosis of personality disorder, unspecified type.  The 
veteran had requested admission for nervousness, confusion, 
and abuse of heroin and other drugs.  He was noted to have a 
chronic maladaptive life style.  It was also noted that he 
frequently returned from passes in an intoxicated state, 
though he adamantly denied alcohol consumption on these 
occasions. 
VA treatment and social work records dated in the early 
1990's show the veteran reported that he needed to detoxify 
from heroin and cocaine in November 1993.  Records note he 
stayed for three days and during that time he left without 
permission at least once.  The diagnoses included alcohol, 
cocaine, and heroin abuse.

VA general medical examination in May 1994 noted a recent 
diagnosis of HIV.  A general mental health note dated in 
January 2003 shows that the veteran's VA physician reported 
he had expressed concern that his initial service connection 
for schizophrenia was overturned because it had been 
diagnosed as a mood disorder instead of schizophrenia.  The 
physician, in essence, noted that many individuals with 
psychosis in the 1970's and 1980's had received the 
schizophrenia diagnosis in error or because the eventual 
course of the disorder was not initially clear.  He pointed 
out that many of these individuals have subsequently been 
provide diagnoses of mood disorders with psychosis, either 
bipolar disorder or manic-depressive disorder.  The physician 
also stated that the veteran was clearly not schizophrenic 
and that he currently had a mood disorder.  He concluded that 
it was at least as likely as not that the psychotic symptoms 
in service were an early manifestation of his current mood 
disorder, which was chronic and relapsing since that time-
even without evidence of substance abuse.  There is no 
evidence the veteran's claims folder was reviewed by the 
examiner in relation with this report.  VA treatment notes 
dated in 2003 show the veteran was in psychotherapy for 
substance abuse relapse prevention.  

A July 2003 VA psychiatric examination report noted that the 
claims folder was reviewed and included a detailed review of 
the veteran's history.  The veteran reported that he had felt 
depressed since service.  He also reported that his 
personality had gotten him in trouble over the years, 
including with the police.  The examiner noted the veteran 
was well groomed, coherent, goal directed, and free of 
delusions and hallucinations.  He was oriented, but with a 
flat affect.  He described his mood as depressed.  He 
reported that he had not abused drugs in nine months.  The 
diagnoses included alcohol, heroin, and cocaine dependence in 
remission, relational problems, and recurrent major 
depression.  Medical problems included HIV, Hepatitis C, and 
hypertension.  The examiner stated that the veteran currently 
met the criteria for major depressive disorder and agreed 
with the January 2003 VA opinion that a diagnosis of 
schizophrenia was not warranted.  It was noted, however, that 
the record did not suggest the current depressive disorder 
was related to service.  The examiner stated that the 
negative psychiatric findings at service separation were 
evidence against the theory and, moreover, that there was no 
consistent evidence of depressive symptomatology to suggest a 
service-connected disability.  The examiner opined that the 
depressive symptoms were due to the HIV diagnosis.

The veteran was provided an additional VA psychiatric 
examination in May 2004 to determine the likelihood that any 
current psychiatric disorder was related to service.  The 
examiner reviewed the entire claims folder and noted the 
medical history as well as the history of the severance of 
service connection in detail.  The veteran's personal history 
was also discussed in detail.  Mental status examination 
showed the veteran to be alert, oriented, and well groomed.  
He reported hearing voices daily, like records in his head, 
and reported feelings of panic, guilt and remorse, and some 
suicidal ideation at these times.  He described his mood as 
depressed and he became angry when asked about his legal 
history.  The Axis I diagnoses included episodic 
polysubstance abuse, recurrent major depressive disorder, and 
a history of generalized anxiety disorder.  An Axis II 
diagnosis of personality disorder, not otherwise specified, 
was also provided.  The examiner noted Axis III diagnoses of 
HIV, hepatitis C, hypertension, and chronic back pain and 
Axis IV problems related to social environment and economic 
difficulty.  Global assessment of functioning scores were 
provided of 60 for the previous year with a current score of 
5.

The examiner stated that there was no evidence of a psychotic 
disorder or mood disorder in service and that the record 
established that the problems in service were due to heroin 
use.  It was also noted that the August 1972 evaluation in 
service showed no thought or emotional disorder.  The 
examiner also noted that the veteran appeared to have a 
psychotic episode in 1973 with odd behavior when he went to 
Woonsocket Hospital and then to the Brockton VA medical 
center, but that while a diagnosis of schizophrenia was 
initially entertained it was, in essence, ruled out during 
his VA hospitalization.  The veteran was noted to have 
improved when taken off medications and the doctors at that 
time had attributed his symptoms to drug use.  The examiner 
also noted that it was significant that a Minnesota 
Multiphasic Personality Inventory at that time pointed toward 
personality disorder and impulse control rather than a 
psychosis or a mood disorder.  In summary, it was noted that 
the admissions prior to 1990 indicated the veteran's main 
problem was substance abuse.  The treatment records in the 
1990's revealed no evidence of a thought or mood disorder and 
noted primarily diagnoses of substance abuse.  The first 
notes related to depression were dated after 2000.

The examiner found that the veteran currently met the 
criteria for anxiety disorder and depressive disorder.  There 
was also evidence consistent with a personality disorder in 
service and it was noted that the post-service maladaptive 
behavior reference in 1975 was an explanation for the 
veteran's behavior up to that point.  He had continued to 
show this behavior, which was noted by his reaction when 
asked about his legal problems in 2004.  The examiner found 
that the evidence did not substantiate the presence of a 
mental disorder during service nor as a result of service.  
It was considered less likely than not that the condition for 
which the veteran initially received service connection was 
an accurate diagnosis and that it was more likely than not 
that the current presentation was the result of medical and 
mental conditions which developed after military service.

Analysis

Based upon the evidence of record, the Board finds an 
acquired psychiatric disorder was not incurred in or 
aggravated by service and that a psychosis was not manifest 
to a compensable degree within one year of active service.  
The veteran contends that he acquired a psychiatric disorder 
as a result of service and the evidence includes a variety of 
psychiatric diagnoses after service.  The preponderance of 
the evidence, however, is against the claim for service 
connection for an acquired psychiatric disorder.  

The Board notes that the evidence includes record of a 
perceived mental health problem in 1973 when the veteran was 
seen at Woonsocket Hospital and the Brockton VA medical 
center for an episode of odd behavior within months of his 
separation from service.  The persuasive medical evidence, 
however, subsequently revealed the veteran's psychiatric 
symptoms were manifestations of substance abuse.  The Board 
finds that the persuasive evidence demonstrates a psychosis 
was not manifest within the first post-service year and that 
presumptive service connection is not warranted.  

Although the January 2003 VA examiner stated the veteran's 
current mood disorder had been misdiagnosed as schizophrenia 
in 1973, the July 2003 and May 2004 VA examination opinions 
that the veteran did not have schizophrenia or a mood 
disorder in the years immediately following service 
separation are considered to be more persuasive.  The May 
2004 VA examiner's opinion is the most persuasive and was 
well supported by rationale, consistent with the historical 
record, and based on a comprehensive review of the medical 
record and an interview with the veteran.  The January 2003 
report does not reflect the same review of the veteran's 
history or his claims folder and is considered to be of a 
lesser degree of probative weight.  The Board also finds that 
the January 2003 report is less persuasive because it was, 
apparently at least in part, based upon a general assumption 
that the veteran was essentially part of a class of 
misdiagnosed persons without reference to any actual 
reference to his actual treatment history.  The May 2004 VA 
examiner's opinion is unequivocal that a psychosis was not 
manifest during or after service and that the veteran's 
current psychiatric disorders were the result of medical and 
mental conditions which developed after military service.  
Therefore, the claim for entitlement to service connection 
for an acquired psychiatric disorder must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim.




ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


